THE COURT
(HUGHES, District Judge),
interrupted counsel when so engaged, and said that a postmaster occupied such a relation to the service and to the public as to make such a general agency incompatible with his fiduciary trust; and put in the form of an instruction what it considered to be the law on the subject, as follows: “A postmaster of the United States ought not to be the agent of any customer of his office to open his letters and take out of them, and use, their contents. Such an agency is incompatible with the duties of a postmaster; and very strict proof ought to be required by the jury of such an agency, expressly granted and conceded by the real owner of the letters.”
THE COURT said there was no express law forbidding postmasters to open letters addressed to others at their offices, etc.,- but many of the postal laws contained clauses implying the impropriety of such a practice. For instance, section 300, p. 22, of the postal laws, compiled in 1873, and section 300; p. 90, of the same volume, were examples of such laws. They contained provisos in the words “nothing in this act contained shall he so construed as to authorize any postmaster or other person to open any letter not addressed to himself.” Such is the spirit of all our postal laws; and no postmaster has a right to open any letter without express and particular authority from its owner to do so.
The following instruction was also given: “To constitute an off ence under this indictment some evidence is necessary to the genuineness and value of the note charged to have been stolen out of the letter.”
There was a verdict of. guilty.